Gileillan, C. J.
The status of this case, and of the association proceeded against as unlawfully exercising corporate franchises at *98the date of filing the information, was precisely the same as in the case of State v. Critchett, ante, p. 13, (decided at this term of this court,) and the decision mast be the same as in that case, to wit, that at the filing of the information the respondents had no authority to assume or exercise corporate franchises. Whether or not the respondents have since that date properly organized as a corporation, and acquired the right to exercise corporate franchises, is not in question in this proceeding, and cannot be passed upon.
Judgment for the state.